Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.       Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/07/2022 has been entered.            
                 Applicant's arguments filed 02/04/2022 have been fully considered but they are moot, because the amendments were searched and a new reference is added on PTO-892 form by Fujine et al (US 20060221260 A1) that replaces the second reference Lakkundi to meet the amendments in the independent claims 1 (device) and 11 (method).


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 2, 4, 6 – 12, 14 are rejected under 35 U.S.C. 103 as being un-patentable over Herz et al., hereinafter Herz (US 20080165116 A1) in view of Fujine et al., hereinafter Fujine (US 20060221260 A1).

          Regarding claim 1, Herz discloses “A display device {Fig 6, 106, and Fig 10, 410}, comprising: 
           a sensor configured to sense a surrounding environmental state, wherein the sensor comprises an illuminator sensor configured to sense illumination of a surrounding environment {Fig 6, sensor 110 [0062] for ambient light and sensor 105a microphone for sound input}; 

           an inputter configured to receive an input of a user command  {Fig 6, input device 105 [0012, 59] and Fig 10, I/O devices 414, unlock input 424, wake input 434, power on input 444} for content conversion}; 

          an outputter configured to output content {Fig 6, display106} corresponding to the user command; and 

             a processor {Fig 6, 103 digital processing, 109 media processing, and Fig 10, microprocessor 402} configured to:
              in response to the user command being received      {Fig 6, input device 105 [0012, 59] and Fig 10, I/O devices 414, unlock input 424, wake input 434, power on input 444} for content conversion},            identify whether an illumination value of the surrounding environment is less than a preset illumination threshold value {Fig 11, 1120, 1130}, and when the illumination value of the surrounding environment is less {Fig 11, 1128 environment darker} than the preset illumination threshold value {Fig 11, 1120, a preset illumination threshold is the LOCK threshold, and also another preset threshold is in 1130 for a illumination transition threshold}; additionally [0009-11, 13] as detailed in [0108-110, 112-115] and shown in Fig 6, 10, and Fig 11},
             control the outputter {fig 10, display controller 410, I/O controller 412} such that a screen brightness of the second content corresponding to the user command {user command in Fig 11, 1105 power-on command, and 1115 device unlocked} is changed based on the sensed surrounding environmental {screen brightness changed in Fig 11, 1128 based on environmental light measurement comparison to brightness of screen threshold}.


            For the limitations “a user command for content conversion from a first content to a second content” and “a screen brightness of the display device that displays the second content corresponding to the user command is gradually changed from a first level brightness to a second level brightness for a predefined time period such that the screen brightness is at the first level brightness at an initial time point in the predefined time period and the screen brightness is at the second level brightness at a final time point in the predefined time period based on an image brightness of the second content”.    Herz disclosed "user command input” above in [0012, 59], and for the limitation “a user command for content conversion from a first content to a second content” " in BRI is met based on "user command for changing (converting) content amongst various available content types as disclosed on [0088] for "brightness control based on type of content being displayed"; 
                          but in light of the specification page 1, lines 10-25 that refers to a "user command for channel change" as equivalent of “a user command for content conversion from a first content to a second content”, the examiner also combines Fujine that in a similar field of endeavor teaches “user input to change one channel to another channel, and also Fujine teaches “a screen brightness of the display device that displays the second content corresponding to the user command is gradually changed from a first level brightness to a second level brightness for a predefined time period such that the screen brightness is at the first level brightness at an initial time point in the predefined time period and the screen brightness is at the second level brightness at a final time point in the predefined time period based on an image brightness of the second content”.  as cited by Fujine Fig 1,  [0142] If the displayed video genre is changed by switching programs or by channel switching operation by a viewer, the luminance control characteristic is changed by switching the luminance control tables used for controlling the emission luminance of the light source, and to prevent unnatural video display associated with abrupt changes in the luminance control characteristic, the currently selected luminance control characteristic is preferred to be gradually changed through a plurality of luminance control tables toward the target luminance control characteristic over time. For example, when the luminance control table corresponding to the genre "movie" is switched to the luminance control table corresponding to the genre "news/report", even though the screens have the same APL, a viewer may experience discomfort such as too much brightness or strong stimulations to eyes as a result of abrupt switching from the luminance control characteristic for the low emission luminance of the light source to the luminance control characteristic for the high emission luminance of the light source.  [0143] To prevent this discomfort, it is preferred to prepare several tables having luminance control characteristics intermediate between the luminance control characteristics of "movie" and "news/report" and to constrain the abrupt changes in display luminance by gradually switching the tables every several seconds in sequence.
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herz as taught in Fujine to provide “user input to change one channel to another channel, and “a screen brightness of the display device that displays the second content corresponding to the user command is gradually changed from a first level brightness to a second level brightness for a predefined time period such that the screen brightness is at the first level brightness at an initial time point in the predefined time period and the screen brightness is at the second level brightness at a final time point in the predefined time period based on an image brightness of the second content”, for the purpose of allowing the Herz content conversion that includes various displayed contents to include the basic ability of a TV channel change for content change and while controlling the brightness of  the content as a channel content to further consider the type of the channel content in adjusting the brightness as Fujine teaches in [0142] and to prevent
a viewer that may experience discomfort such as too much brightness or strong stimulations to eyes as a result of abrupt switching from the luminance control characteristic for the low emission luminance of the light source (in one channel or genre) to the luminance control characteristic for the high emission luminance of the light source (in another channel or genre).   


    Regarding claim 2, Herz / Fujine discloses claim 1 and Herz further discloses “The display device of claim 1, wherein the illumination value of the sensed surrounding environment is less than the preset illumination threshold value”, met by {[0013] “if the ALS (ambient light sensor) value is less than the lock threshold, automatically causing, based on the ALS value, a decrease in the display control parameter”, Fig 11, step 1120 (ALS (ambient light sensor) value is less than the lock threshold), step 1128 (cause display to become dimmer)},
     “the processor controls the outputter such that screen brightness of the second content is changed from a first level brightness into a second level brightness based on brightness information included in output information of the first content and an image of the second content is outputted” and as noted ion combination of the claim 1.


               Regarding claim 4, Herz / Fujine discloses claim 2 and Herz further discloses “The display device of claim 2, wherein the processor controls the outputter such that the screen brightness of the display device is maintained at the second level brightness and the image of the second content is outputted, when the image brightness of the second content is less than a preset image brightness threshold value based on image information of the second content”,  met by [0014] “and if the value change is less than the predetermined transition threshold, causing the display control parameter to not become brighter or dimmer”.


               Regarding claim 6, Herz / Fujine discloses claim 2 and Herz further discloses “The display device of claim 2, wherein the processor controls the outputter such that at least one of the screen brightness of the second content and an audio output strength is changed and outputted within a preset threshold time”,
             in claim 2 the (screen brightness change was noted" using {Fig 11, steps 1128, 1138 or 1135} after change the image is outputted on display within a preset threshold time" which is the preset threshold time in Fig 11, 1140 before the "display enters inactivity dim".

                   Regarding claim 7, Herz / Fujine discloses claim 2 and Herz further discloses “The display device of claim 2, wherein the first level brightness is an output level for outputting the screen brightness of the second content at a preset minimum value {Fig 11 step 1128 dimmed screen value}, and the second level brightness is an output level for outputting the screen brightness at screen brightness of the first content {Fig 11 step 1138 do not change screen brightness}”.

               Regarding claim 8, Herz / Fujine discloses claim 2 and “The display device of claim 2, wherein the first level brightness is an output level for outputting the screen brightness of the second content at a preset minimum level” was already noted in claim 7 above. 
               “and the second level brightness is information of the screen brightness of the second content that is set based on the surrounding environmental state” was noted in detail in claim 1.


               Regarding claim 9, Herz / Fujine discloses claim 2 and further discloses “The display device of claim 2, wherein the processor controls the outputter such that an output level of at least one of image and audio of the content corresponding to the user command is changed into a preset first level and outputted {met by the first user channel selection output, as detailed in the explanation of the claim 1 by Fujine}, when the user command for converting into another content is inputted {met by a channel change as detailed in the explanation of the claim 1 by Fujine},
                “within a preset threshold time after the first content is converted into the second content” met by Herz for “first content is converted into the second content” met by “screen brightness change” was noted in claim 1 using {Fig 11, steps 1128, 1138 or 1135} after change the image is outputted on display within a preset threshold time" which is the preset threshold time in Fig 11, 1140 before the "display enters inactivity dim".

               Regarding claim 10, Herz / Fujine discloses claim 2 and Herz further discloses “The display device of claim 2, wherein, when a power-on command is inputted {Fig 11,  step 1105} with respect to the display device, the processor controls the outputter such that at least one of screen brightness and audio output strength of the content outputted after (on) the display device is powered on is changed and outputted {Fig 11, step 1128 a dimmer image is outputted}, based at least one of the surrounding environmental state and output information of the content outputted before the power-on command is inputted. {[0009-11, 13] as detailed in [0108-110, 112-115] and shown in Fig 6, 10, and Fig 11}.


                Regarding claims 11, 12, 14, these claims implement the method that details the process of the apparatus in claims 1, 2, 4 and are rejected under the same rationale.        


3.	Claims 3, 5, 13, 15 are rejected under 35 U.S.C. 103 as being un-patentable over Herz et al., hereinafter Herz (US 20080165116 A1) in view of Fujine et al., hereinafter Fujine  (US 20060221260 A1) and in view of Moon et al., hereinafter Moon (US 20100027811 A1).

               Regarding claim 3, Herz / Fujine discloses claim 1 and “The display device of claim 1, including a microphone” met by Herz “sensor 105a microphone for sound input”.
             Herz is silent for “wherein the sensor comprises a sound volume sensor configured to sense sound of the surrounding environment inputted through a microphone, and the processor controls the outputter such that an audio output strength of audio of the second content is changed from a first level sound volume into a second level sound volume based on audio information included in output information of the first content and audio of the content is outputted, when a sound volume value with respect to the sound of the sensed surrounding environment is less than a preset  sound threshold value”, but 
                       Moon in a similar field of endeavor teaches the limitations as cited in Moon the support for analogous art found in [0005] electronic device includes a TV, and [0006] one problem to be solved, to lower volume to prevent disturbing other people (e.g. in a quiet environment), and in [0047].
          The limitation “wherein the sensor comprises a sound volume sensor configured to sense sound of the surrounding environment inputted through a microphone” is met by [0044] "The signal detecting unit 622 receives an ambient sound of the outside environment adjacent to the apparatus via a receiver or the like, and then measures a volume of the ambient sound”.
             The limitation “and the processor controls the outputter such that an audio output strength of audio of the second content is changed from a first level sound volume into a second level sound volume based on audio information included in output information of the first content and audio of the content is outputted” met by Fig 3 shows various type of video and reference volume suitable for each, [0040] "enables a user to select strength of a volume control" as detailed in [0042-46] ,Fig 6-8.
            The limitation "when a sound volume value with respect to the sound of the sensed surrounding environment is less than a preset sound threshold value " met by [0045] "Meanwhile, the reference volume determining unit 631 is able to output a reference level corresponding to the ...... volume of the ambient sound using a lookup table between a preset volume and a reference volume or the like.   [0046] "Meanwhile, in case that a volume of an ambient sound is inputted from the signal detecting unit 622, a higher reference volume is outputted in proportion to a volume of the ambient sound.  Therefore, it is able to adaptively control a volume of an input signal. 
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herz  as taught in Moon to provide the above noted limitations for the purpose of allowing a problem to be solved, to lower volume to prevent disturbing other people (e.g. in a quiet environment) as Moon [0006] teaches.


               Regarding claim 5, Herz / Fujine / Moon discloses claim 3 and Moon further discloses “The display device of claim 3, wherein the processor controls the outputter such that a second audio output strength is maintained at the second level sound volume and audio of the second content is outputted, when the audio output strength of the second content is less than a preset audio output threshold value based on the audio information included in the second content” as met by Moon [0053] "Referring to FIG. 8, a replay volume of an input signal is measured [S810].   .... [S820].  If the replay volume v is equal to or smaller than the specific value, the input signal is outputted intact without controlling a volume of the input signal [S860]" 
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herz as taught in Moon to provide the above noted limitations for the purpose of allowing a problem to be solved, to maintain a lower volume to prevent disturbing other people (e.g. in a quiet environment) as Moon [0006, 53] teaches.


                Regarding claims 13, 15, these claims implement the method that details the process of the apparatus in claims 3, 5 and are rejected under the same rationale.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422